Seevers, J.
The defendant claims title to the real estate in controversy under a tax deed, and the plaintiff claims the same to be invalid upon two grounds.
i. sale n'rtiée tore-take i’uspeiisame sound, I. The land was taxed to “ H. Corlis,” and the expiration notice was directed to “H. Corless,” and, because of such difference, it is claimed the conveyance under which the defendant claims is voidable, at least, But we think otherwise. There is no perceptible difference in the sound of “ Corless ” and “ Corlis.” The names are the same, spelled slightly differently; but to our minds it seems clear that the sound is precisely the same. The notice, therefore, is sufficient.
affidavit of us£pd”inb’ county. II. It is next objected that the proof of the publication of the notice is not sufficient, because it is not shown that the newspaper was printed in the county in which the land is situated. It is provided by statute that service of the expiration notice may ke made t£ by publishing the same in some newspaper printed ” in the county in which the land is situated. (Code, § 89á-.) It is further jirovided, in the same section, that proof of the service of the notice may be made by affidavit. The material portion of such affidavit is as follows:
State of Iowa, Kossuth County—ss.: I, V. II. Stotigli, being first duly sworn, say that I am the agent of S. E. Raymond, the holder of the certificate of purchase described in *226the foregoing notice, and that I served the same on the said TI. Oorless, * * * by causing the same to be published in the Algona Republican, a weekly newspaper published in said county, for three consecutive weeks. * * *»
It clearly appears that the notice was published in the Algona Republican, a weekly' newspaper published in Kossuth county. This is sufficient, unless it must appear in words that the newspaper was printed in said county. The statute seems to require that the notice shall he published in a newspaper printed in the proper county. It is true that there may be a publication in the county, although the newspaper may not actually be printed there. But when it is said a newspaper is published in any place, it is meant and intended that it is actually printed in such place. The affidavit of proof of service is sufficient, for the reason that the word “ published,” as used therein, means precisely what the statute requires, and that is, that the newspajier was printed in Kossuth county. Affirmed.